DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-13, and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Moeller (US Pub. No. 2005/0279802).
Regarding claim 1, the Moeller reference discloses a ring assembly (Figs. 2-8) configured to seal against a bore of a cylinder without liquid lubricant (Fig. 1), the ring assembly comprising: 
at least one ring (52) comprising metal configured to be arranged in a first circumferential groove of a piston to seal against the bore (Figs. 1-8); 
an applicator (56) comprising a solid lubricant configured to be arranged in a second circumferential groove of the piston and to provide lubrication between the at least one ring and the bore (Figs. 1-8); and 
a spring (96) arranged in the second circumferential groove and radially inward of the applicator, wherein the spring is configured to apply a radial force on the applicator to affect contact pressure between the applicator and the bore (Figs. 2-8).
Regarding claim 2, the Moeller reference discloses the at least one ring is arranged axially rearward of the applicator (Figs. 3,4,5,8).
Regarding claim 3, the Moeller reference discloses the at least one ring is arranged axially forward of the applicator (Figs. 3,4,5,8).
Regarding claim 4, the Moeller reference discloses the applicator is not configured to function as a seal against the bore (Figs. 2-8).
Regarding claims 8 and 17, the Moeller reference discloses the applicator is configured to move independently from the at least one ring (Figs. 5,8).
Regarding claims 9 and 18, the Moeller reference discloses the applicator is configured to wear at a different rate from the at least one ring (Figs. 5,8, e.g. at least because of different materials).
Regarding claim 10, the Moeller reference discloses a device (Fig. 1) comprising: 
a cylinder (20) comprising a bore (bore of 20); 
a piston (22) comprising a first circumferential groove (84 or 112) and a second circumferential groove (48 or 94) and configured to move axially within the bore; and 
a ring assembly (Figs. 2-8) configured to seal against a bore of a cylinder without liquid lubricant (Fig. 1), the ring assembly comprising: 
at least one ring (52) comprising metal configured to be arranged in a first circumferential groove of a piston to seal against the bore (Figs. 1-8); 
an applicator (56) comprising a solid lubricant configured to be arranged in a second circumferential groove of the piston and to provide lubrication between the at least one ring and the bore (Figs. 1-8); and 
a spring (96) arranged in the second circumferential groove and radially inward of the applicator, wherein the spring is configured to apply a radial force on the applicator to affect contact pressure between the applicator and the bore (Figs. 2-8).
Regarding claim 11, the Moeller reference discloses the first circumferential groove is arranged axially rearward of the second circumferential groove (Figs. 5,8).
Regarding claim 12, the Moeller reference discloses the first circumferential groove is arranged axially forward of the second circumferential groove (Fig. 8).
Regarding claim 13, the Moeller reference discloses the applicator is not configured to function as a seal against the bore (Figs. 2-8).
Regarding claim 19, the Moeller reference discloses the applicator comprises an inner surface (inner surface of 56) configured to be open to a high pressure region and receive a radially outward force from the high pressure region (Fig. 8).
Regarding claim 20, the Moeller reference discloses the piston is an open-faced piston (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Radke (US Patent No. 3,124,502).
Regarding claims 5 and 14, the Moeller reference discloses the invention substantially as claimed in claims 1 and 10.
However, the Moeller reference fails to explicitly disclose the applicator comprises a gap.
The Radke reference, a seal, discloses providing gaps (Figs. 2-8) to a lubricant packing.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a gap to the applicator in the Moeller reference in view of the teachings of the Radke reference in order allow for easier installation and removal.
Regarding claims 6 and 15, the Moeller reference, as modified in claims 5 and 14, discloses the gap is angled to prevent streaking of the solid lubricant along the bore (Radke, Figs. 2,4,5,6).
Regarding claims 7 and 16, the Moeller reference, as modified in claims 5 and 14, discloses the applicator is a first applicator (Moeller, 52), wherein the gap is a first gap (Radke, Figs. 2-8), the ring assembly further comprising a second applicator (Moeller, 72) comprising a second gap (Radke, Figs. 2-8), wherein the first gap and the second gap are azimuthally misaligned (obvious to minimize leakage).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675